Citation Nr: 9902343	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945 and from December 1945 to September 1953.  The veterans 
low back claim was previously denied most recently by the 
Board of Veterans' Appeals (Board) in May 1988.  In March 
1992, the Department of Veterans Affairs (VA) Regional Office 
(RO) found that since a May 1988 Board decision denying 
service connection for residuals of a back injury, new and 
material evidence had been received to reopen the previously 
denied claim.  After a de novo review of the evidence, the RO 
denied the claim on its merits, and the veteran appealed.  

The veterans right eye disability was also denied most 
recently by the Board in May 1988.  In September 1994, the RO 
found that no new and material evidence had been received to 
reopen the claim for service connection for right eye 
disability which had been denied by the Board in May 1988.  
The veteran appealed.  He provided testimony concerning both 
claims during a hearing at the RO in May 1995.

In July 1996, the RO held that new and material evidence had 
not been received to reopen a claim for service connection 
for a left shoulder disability.  It advised the veteran of 
its decision and of his right to appeal it within one year 
thereof, and he did not timely appeal that decision.  In 
January 1997, he applied to reopen the claim.  In August 
1997, the RO advised him that he had to furnish new and 
material evidence to reopen it.  In January 1998, the RO 
found that evidence which the veteran submitted was not new 
and material evidence to reopen the claim, and it advised the 
veteran of that decision and of his right to appeal it within 
one year thereof.  The record does not show an appeal of that 
decision.  


FINDINGS OF FACT

1.  The Board denied service connection for residuals of a 
low back injury in May 1988.  

2.  Since the Board's May 1988 decision, evidence regarding 
the low back injury claim which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, has not been submitted.  

3.  The Board denied service connection for a right eye 
disability in May 1988.  

4.  Since the Board's May 1988 decision, evidence regarding 
the right eye disability claim which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, has not been submitted.  


CONCLUSIONS OF LAW

1.  The May 1988 Board decision denying service connection 
for residuals of a low back injury is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1988).

2.  Since the May 1988 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a low back injury is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

3.  The May 1988 Board decision denying service connection 
for a right eye disability is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1988).

4.  Since the May 1988 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a right eye disability is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for residuals of a low 
back injury.
The veteran contends that service connection is warranted for 
residuals of a low back injury he sustained in 1942, as he 
has had chronic residuals of it since then.  Statements he 
has submitted from people who knew him during and after 
service support his claim.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

The service incurrence of arthritis may be presumed if 
arthritis is manifested to a degree of 10 percent within 1 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 
1137 (West 1991 & Supp 1998).  

Finality/new and material evidence

The veteran has petitioned to reopen a previously denied 
service connection claim.  At the time of the prior Board 
decision, there was no competent medical evidence of record 
of a nexus between the veteran's in-service back injury and 
his low back arthritis which was not shown until the 1970s, 
which were many years after service.  The Board's May 1988 
decision is final based upon the evidence which was then of 
record.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1988).

38 U.S.C.A. § 5108 provides that [I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).  

Therefore, the veteran must submit new and material evidence 
to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is new 
and material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Stanton v. Brown, 5 
Vet. App. 563, 566 (1993).  Thus, if the Board determines 
that additionally submitted evidence is new and material, 
the claim must be reopened, and the second step in the two 
step analysis, evaluating the merits of the claim in view of 
all the evidence, both new and old, must be performed.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  

If the RO reopens a claim but denies it and the veteran then 
appeals the denial to the Board, the Board may adjudicate the 
issue of whether new and material evidence has not been 
received to reopen it.  See Barnett v. Brown, 8 Vet.App. 1, 4 
(1995) [held that pursuant to 38 U.S.C.A. §§ 5108 and 
7104(b), Board has a legal duty to consider the new and 
material issue regardless of the RO's actions].  Furthermore, 
an appellant is not prejudiced by the Board's actions if the 
Board's consideration of the new and material evidence 
question involves the same matter as the RO's merits 
determination.  Id.  

The United States Court of Veterans Appeals (Court) has held 
that the evidence submitted to reopen must tend to prove or 
actually prove the merits of the claim as to each essential 
element that was previously lacking at the time of the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet.App. 
273, 283 (1996); Dolan v. Brown, 9 Vet.App. 358, 361 (1996).

The evidence

The old evidence

At the time of the May 1988 Board decision, the veteran had 
claimed that he fell off of an aircraft wing in 1942, and 
that he had had back problems since then.  

Service medical records were of record.  At the time of a 
service discharge examination in September 1945, the veteran 
had reported falling off of an airplane wing in September 
1942, and he complained of pain over his 4th lumbar vertebra.  
Clinically and radiographically, no musculoskeletal problem 
was found, and the remainder of his service medical records, 
including his last service discharge examination in September 
1953, were negative for evidence of a back disability. 

There were pertinently negative VA examinations after service 
in March 1954, January 1959, and April 1960, and there had 
been no medical evidence of low back disability until prior 
to 1974, when a VA radiographic report indicated that there 
were minimal degenerative osteoarthritic changes in the 
lumbar vertebrae.

A history of back pain since an injury 30 years ago was 
reported by the veteran on VA evaluation January 1977.  
X-rays revealed moderate degenerative changes of the 
lumbosacral spine.  Chronic degenerative arthritis was 
diagnosed.


The Board's 1988 decision

The Boards 1988 decision noted that the Board had denied 
service connection for residuals of a back injury in 1981 on 
the basis that the evidence failed to show that the veteran 
had a chronic back condition in service, or that degenerative 
arthritis, which was first shown years after service, was 
related to a service injury.  The Board found that there was 
not clear and unmistakable error in the 1981 Board decision 
denying service connection for residuals of a low back 
injury, and that new and material evidence had not been 
received to reopen a claim for service connection for 
residuals of a low back injury.

The additional evidence

Since the Board's May 1988 decision, the following evidence 
has been received.

December 1955 private medical records which were received in 
May 1995 show that the veteran presented with eye and other 
complaints.  He had his entire medical history reviewed, and 
denied arthritis.  He underwent a physical examination, and 
no low back disability was diagnosed.  It was suspected that 
the veteran had eye and other disabilities not concerning the 
low back.  The eye disability was pursued and treated 
medically by private physician through August 1957, the 
records show.  No back disability was mentioned or diagnosed.  

Workplace records from 1957 show that the veteran engaged in 
daily lifting or moving of the contents of containers 
weighing up to 200 pounds.

VA medical records received since the Board's May 1988 
decision and post-dating those previously considered show 
that the veteran continues to be disabled by low back 
disability currently.  

Lay statements dated in 1991 from men who had served with the 
veteran indicate that the veteran had fallen and injured his 
back in service, had been confined to quarters for a couple 
of weeks, had taken quite a while to get back on the flight 
line after that, and had had recurrent back problems from 
time to time after his injury.  

Lay statements from other people who spoke of their knowledge 
of the veteran's back status from 1973 or later have also 
been received.  

During the veteran's May 1995 hearing at the RO, he testified 
that he had fallen two to four feet off of a wing of an 
aircraft in service, landing on his tailbone.  A doctor taped 
him, and he was limping.  His symptoms continued through 1945 
and 1946, and in Korea, but he did not have treatment in 
Korea.  They just told him to take APC's and forget it.  
Transcript (T.) at 7-10.

Analysis

Notwithstanding the RO's decision, the Board must determine 
whether new and material evidence has been submitted to 
reopen the veteran's claim.  See Barnett.

Prior to the 1988 Board decision, there had been of record no 
competent medical evidence of a nexus between the veteran's 
low back disability, which was first diagnosed many years 
after service, and any disease or injury of service origin.  
In order for the additional evidence to be new and material, 
it must be so significant as to this deficiency, either when 
viewed alone or in conjunction with the other evidence, that 
it must be considered in order to fairly decide the merits of 
the claim.  

In this case, no competent medical evidence of a nexus 
between the veteran's back disability, which was not shown 
prior to the 1970s, and any incident of service origin has 
been submitted with the application to reopen the claim.  
Accordingly, the claim may not be reopened.  Evans; 
38 C.F.R. § 3.156(a).  

The lay statements, including the veteran's sworn testimony, 
are not competent medical evidence capable of supplying a 
nexus between the current low back disability and any 
incident of service origin, as lay persons are not competent 
to opine as to the etiology of a medical disability.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); Moray v. 
Brown, 5 Vet.App. 211, 214 (1993); Routen v. Brown, 10 Vet. 
App. 183, 186, (1997).  

While the RO reopened the claim, doing so was harmless error.  
No competent medical evidence of a nexus between the 
veteran's current disability and the in-service injury has 
been submitted.  See Evans and Dolan (all elements of the 
claim previously deficient must be rectified).  Lay 
statements such as those which have been submitted since the 
Board's 1988 decision can help show continued symptoms, but 
medical evidence is needed to relate the symptomatology to 
the present condition.  Savage v. Gober, 10 Vet.App. 488, 
495-98 (1997); Rose v. West, 11 Vet.App. 169 (1998); Caluza.  
New and material evidence as to a nexus between in-service 
and current disability has not been submitted.  

In summary, for the reasons stated above the Board concludes 
that new and material evidence has not been submitted.  The 
benefit sought on appeal remains denied.

II.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right eye 
disability.

The veteran  contends that he had suffered a detached right 
eye retina as a result of an in-service conjunctival 
infection which he had contracted in service while he was in 
China with his air squadron.  He contends that he had another 
eye infection about a year after service which he thinks 
might be connected to the in-service infection, and the post-
service infection led to his right eye detached retina.  

Relevant Law and Regulations

The same laws and regulations as were applicable above are 
applicable here.

The evidence

The old evidence

At the time of the May 1988 Board decision, service medical 
records were of record.  These revealed that during service 
in May 1943, while the veteran was overseas with his air 
squadron, he was prescribed Sulfathiazol, hot soaks, 
quarters, and then duty a few days later for moderately 
severe cellulitis of his face.  His eyes were not mentioned.  
In May 1945, he had a tiny subconjunctival hemorrhage of his 
right eye.  No treatment was needed.  The veteran was noted 
to have refractive error of vision and a pterygium in August 
1950.  No eye abnormalities were found on service 
examinations in September 1945 and September 1948, and his 
uncorrected visual acuities were perfectly or almost 
perfectly 20/20 at that time.  In September 1951, he reported 
that his eyes burned, and that he had a pterygium, but no 
evidence of such was noted by the examiner.  On examination 
for service discharge in September 1953, the veteran was 
noted to have conjunctivitis, as well as a scar of the right 
eye as an identifying body mark.  Examination for visual 
acuity showed a distant vision of 20/20 bilaterally and near 
vision corrected by lenses.  Intraocular tension and 
accommodation were normal.  

On VA examination in February 1954, the veteran's eyes were 
normal and no visual disturbance was present clinically.  

When the veteran was seen in August 1956 at an army facility, 
he reported a one-year history of sudden onset of blindness 
of the right eye which would clear spontaneously with abrupt 
reappearance.  He stated that it was due to retinal 
detachment.  A right eye retinal detachment was noted.  

A January 1959 VA examination report mentioned a right eye 
detached retina as having occurred on December 14, 1955.  

A July 1976 VA medical record showed that the veterans right 
eye was recommended for enucleation.  An April 1982 VA 
medical record showed that the veteran had had his right eye 
enucleated in 1976 due to it being blind and painful after 
numerous scleral buckling procedures which had been 
accomplished to treat the veteran's detached retina 
disability.

The Board's 1988 decision

In the Board's 1988 decision, it found that the veteran's 
right eye enucleation was not caused by a disease or injury 
of service origin, and that his eye disability had its onset 
after service.  The Board also found that the veteran's 
refractive error which was shown in service was not a chronic 
disease for which VA compensation benefits could be paid 
under the law.  It further found that his in-service 
conjunctivitis was acute and transitory in nature and had 
resolved without chronic residuals before the 1954 VA 
examination.

The additional evidence

Evidence received since the Board's May 1988 decision 
follows.

Employer medical records dating from March 1955 through 
January 1956 were received in August 1997.  They show that 
acetone and acetic acid were splashed in the veteran's right 
eye in March 1955.  His vision became blurred the next day 
and it worsened a few days later.  The diagnosis was right 
eye uveitis.  As of April 1955, his diagnosis was posterior 
uveitis, with retinitis still active.  Later in April 1955, 
the diagnosis was posterior uveitis with anterior uveitis.  
In May 1955, the diagnosis was early recurrence of 
chorioretinitis.  In October 1955, there was a huge patch of 
inactive chorioretinitis.  Chorioretinitis was present in 
November 1955.  In December 1955, right eye uveitis continued 
to persist.  Various treatment modalities had not favorably 
affected the course of the disease, and the veteran was quite 
reluctant to go home and rest, which was the only positive 
avenue open at that time.  Three days later, on December 14, 
1955, the veteran reported noticing a black spot in his 
vision, and that it was getting larger.  The doctor stated 
that the veteran had a right eye detached retina.  

Private hospital records dated in December 1955 were received 
in May 1995.  They reveal that the veteran presented to the 
private hospital with complaints of a curtain coming up his 
eye.  Two days beforehand, he had done some heavy lifting and 
tipping of a 250 pound carton.  Thirty hours before 
presentation, he had gone to work and noticed a dark area in 
the lower part of his right eye visual field.  It had moved 
up during the day and caused almost total right eye 
blindness.  The veteran reported that 12 years beforehand, he 
had had a severe eye infection in China which started like a 
sty, and which needed hospitalization when severe pain and a 
boil had occurred.  He reported that in March and October 
1955, he had had episodes of eye infections treated.  After 
examination during the current hospital treatment, the 
impression was right eye retinal detachment secondary to 
uveitis of acute and recent onset.  

Private hospital records dated in August 1957 which were 
received in May 1995 report that the veteran was admitted for 
retinopathy of the right eye which had developed following 
severe right eye uveitis about two years beforehand.  The 
cause of the uveitis had been undetermined.  The impression 
was right eye retinal separation due to uveitis.  

As of August 1957, one of the veteran's primary eye care 
providers wrote the veteran's employer that the veteran had 
been under his care for diffuse choroiditis complicated by a 
retinal detachment.  

December 1957 private hospital records note that two years 
beforehand, the veteran had had an intraocular infection 
resulting in a large retinal detachment, limiting his right 
eye vision to light perception only.  The veteran had had a 
scleral buckling procedure with partial reattachment of the 
retina in November 1956, they report.  He was admitted for 
retinopathy to attempt to reattach the detachment that 
remained.  

Records pertaining to a workman's compensation claim and 
dating from 1957 to 1958, received in 1997, show that the 
veteran won a claim against his employer for right eye 
disability.  There was some medical evidence stating that the 
detached retina was due to lifting on-the-job on December 14, 
1955.  

A 1991 lay statement from a person who had served with the 
veteran states that the veteran had developed an eye 
infection in service, and that that in-service eye infection 
had resulted in the loss of the veteran's right eye.

During the veterans May 1995 RO hearing, he testified that 
he had had a right eye infection in 1942 or 1943, and that he 
had been prescribed sulfa drugs for it for two weeks or more.  
He did not know if dust specks or perhaps something else had 
caused the infection in service.  The problem did not flare-
up again until about a year or more after his 1953 service 
discharge, when he was working, began having eye problems 
again, and he had a detached retina.  His in-service eye 
problems never cleared up before he had his detached retina.  
Transcript (T.) at. 2-6.

Analysis

At the time of the prior Board decision, there was no 
competent medical evidence of record of a nexus between the 
veteran's in-service eye problems and the detached retina 
which was diagnosed upon private treatment after a December 
1955 on-the-job injury.  The Board's May 1988 decision is 
final based upon the evidence which was then of record.  38 
U.S.C.A. § 4005.  

Therefore, the veteran must submit new and material evidence 
to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
In this case, that new and material evidence would be medical 
evidence of a nexus between the veteran's in-service eye 
problems and his post-service uveitis, chorioretinitis, and 
detached retina which are first shown to have occurred and 
which are first shown to have been diagnosed after on-the-job 
injuries in 1955.  Evans; Dolan.

In order for the additional evidence to be new and material, 
it should be so significant, either when viewed alone or in 
conjunction with the other evidence, that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge.

In this case, there was previously no competent medical 
evidence of record of a nexus between the veteran's detached 
retina which was shown to have occurred in December 1955, 
after active service, and any incident of service origin, 
including the cellulitis of the face which was treated in 
1943, the burning of the eyes which was treated in September 
1951, or the conjunctivitis or right eye scar which was shown 
on service discharge examination.

We now see competent medical evidence that the veteran had 
uveitis and chorioretinitis starting from March 1955 after an 
industrial accident, and causing his retinal detachment in 
December 1955, but this information is not evidence of a 
nexus to service, so it is not new and material evidence.  
Medical records such as the ones which have been received, 
which do not tend to relate the veteran's uveitis, 
chorioretinitis, or detached retina to service, are not new 
and material evidence.

The Board may not reopen the claim and conclude, in the 
absence of competent medical evidence to that effect, that 
any of the problems noted in service or on service discharge 
caused his post-service uveitis, chorioretinitis, or detached 
retina, as the Board is prohibited from reopening a claim and 
making conclusions as to medical matters when those 
conclusions are not supported by recently submitted evidence 
either when viewed alone or with the other evidence.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991); 38 C.F.R. § 3.156.

The lay statements, including the veteran's sworn testimony, 
are not competent medical evidence capable of supplying a 
nexus between the post-service eye infection leading to the 
right eye retinal detachment and any incident of service 
origin, as laypersons are incapable of opining as to the 
etiology of a medical disability.  Espiritu, 2 Vet.App. 495; 
Grottveit, 5 Vet.App. 93.  Medical evidence of a nexus to 
service is needed rather than mere assertions of continued 
symptoms or disability.  Savage; Rose.

The veteran asserts that it is unfair that the RO denied his 
claim without obtaining a medical opinion to see if his 
in-service eye infection could have been chronic and could 
have caused his post-service infection and subsequent 
detached retina and, subsequently, enucleation of his right 
eye.  However, the duty to assist as interpreted by the Court 
is circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  By way of contrast, the 
veteran in this case wishes VA to provide evidence which 
admittedly does not now exist.  As the Court has stated:
"The VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim." Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In summary, for the reasons stated above the Board concludes 
that new and material evidence has not been submitted.  The 
benefit sought on appeal remains denied.

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is necessary to complete 
the application.  Graves, 8 Vet. App at 
525.

In order to satisfy the requirement of medical evidence 
connecting the veteran's back and eye disorders and his 
military service, he must submit evidence such as an opinion 
of a competent medical professional to the effect that such 
were the results of in-service disease or injury.  Evidence 
of current treatment does not rise to the level of material 
evidence because it does not establish that the disability 
was incurred or aggravated by service.  Likewise, evidence 
merely closer to service or in more detail than evidence 
previously considered does not rise to the level of material 
evidence, when it does not competently relate the disability 
to service.  By this decision, the Board is informing the 
veteran of the type of evidence which may be considered to be 
new and material.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  
Therefore, no additional VA action is necessary.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, the RO 
clearly addressed the issue of new and material evidence, but 
it did so by applying Court precedent which has since been 
invalidated by Hodge, supra.  The Board believes that the 
veteran has not been  prejudiced by the Board decision in 
this case.  He has not presented evidence which could be 
considered to be new and material under either pre-Hodge or 
post-Hodge jurisprudence.  A remand for the RO to apply Hodge 
would therefore serve no useful practical purpose.  


ORDER

As new and material evidence has not been received to reopen 
the claim for service connection for residuals of a back 
injury, the claim may not be reopened.  

As new and material evidence has not been received to reopen 
the claim for service connection for a right eye disability, 
the claim may not be reopened.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
